Citation Nr: 9925478	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for impotency as secondary 
to service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
August 1945.  

The matter before the Board of Veterans' Appeals (Board) is an 
appeal from a June 1998 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied service 
connection for impotency as secondary to service-connected 
schizophrenia.  


FINDING OF FACT

There is no competent [medical] evidence submitted showing 
that the veteran's impotency is related to disability of 
service origin.  


CONCLUSION OF LAW

The claim of entitlement to service connection for impotency 
as secondary to schizophrenia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran entered military service in June 1943.  The 
enlistment examination report shows that the genito-urinary 
system was normal.  

During combat in France in February 1945, shrapnel from a 
grenade hit the veteran in the right eye.  He immediately 
lost vision in that eye and was taken to an evacuation 
hospital where the eye was enucleated.  When the veteran 
returned to duty, he became involved in a fight with a 1st 
Sergeant.  Because of this behavior, he was hospitalized for 
psychiatric observation and interviews with psychiatrists.  
In August 1945, pursuant to the medical board diagnosis of 
unqualified schizophrenia and recommendation for medical 
discharge, the veteran received a medical disability 
separation from service.  

A September 1945 rating decision granted service connection 
for psychosis, schizophrenia, dementia praecox, complete 
social and industrial incapacity competent, as incurred in 
service in combat.  From 1945 to the present, the veteran was 
regularly examined at VA Medical Centers and issued rating 
decisions for various claims.  

Private medical records dated in August 1985 indicate that 
the veteran was seen for impotence.  Medication was 
recommended.  If that had no effect, further investigation 
into the problem was to be accomplished.  

VA outpatient treatment records of December 1986 show that 
the veteran was seen for problems with his medication which 
had run out 3 days before.  The veteran told the examiner 
that he was impotent and that he blamed the medication.  
However, the examiner noted that the veteran was impotent 
before he was placed on that medication.  

The veteran was afforded a VA examination in March 1988.  The 
pertinent diagnosis was schizophrenic reaction by history.  
The examiner stated that there clearly had been some elements 
of depression with the schizophrenic reaction, but he did not 
then appear depressed.  

In December 1997, the RO received the veteran's claim for 
impotency as secondary to drugs required to [treat] service 
connected conditions.  The veteran included a list of his 
medications and copies of a medical treatise.  At that point, 
schizophrenia was rated at 70 percent but the veteran had a 
100 percent combined rating for all service-connected 
disabilities.  Service connection is also in effect for 
amputation of the left hand, rated 60 percent; enucleation of 
the right eye, rated 50 percent; and residuals of a right leg 
injury with tender scar, rated 10 percent.  The veteran also 
receives special monthly compensation for the anatomical loss 
of one eye and for the anatomical loss of one hand.  

A VA examination was scheduled for the veteran in May 1998.  
Prior to the examination, the RO noted that any medical 
opinion regarding the etiology of the veteran's impotence 
must be specific to the veteran's case.  It was further noted 
that the claims file was required to be available to the 
examiner as part of the examination.  

Following the examination, the diagnoses were schizophrenia 
in fair remission, and use of Amitriptyline for possible 
depressive disorder.  The examiner stated that Amitriptyline 
could cause some decrease in libido.  The examiner's opinion 
was that secondary service connected disability for impotence 
due to medications taken for schizophrenia was not a direct 
cause and effect relationship.  The veteran took some 
medications in the past, he had taken heavier doses, that is, 
some major tranquilizers that did have some problems with 
impotency, but the veteran did not take those now.  It was 
recommended to rule out physiological reasons for impotence.  
The examiner continued that as far as the medications that he 
had taken in the past causing impotence, that connection was 
not cause and effect and would not be a reason to have 
secondary service connected disability.  As far as any Elavil 
that he currently took, it was suggested that a change of 
medication could be made if it was felt that that had some 
effect.     

A June 1998 rating decision denied service connection for 
impotency but established the veteran's eligibility for 
Dependents' Educational Assistance.  A subsequent rating 
decision granted special automobile adaptive equipment. 

The veteran, with his representative, appeared at a July 1999 
travel board hearing and provided information about the 
medications used to treat the veteran.

Veteran:  I was classified as schizophrenic 
paranoia (sic) when I got out of the service.  I 
was quite out of my mind because I was battle 
fatigued and I was sent home in a strait jacket 
because I'd probably kill somebody.  I don't know.  
I just saw red.  But to keep me sedated they put me 
on drugs and I - apparently they were quite heavy 
drugs and it kept me calm and collected because I 
went to the hills.  

Representative:  And again the prescriptions for 
the various medications continued from that time 
and still continue?

Veteran:  Yes, yeah, they still - a long list of 
medications that I've been on.  

Representative:  And this treatment medications 
(sic) had been through the VA Medical System?

Veteran:  Right.

Representative:  And therefore your claims folder 
contains quite a listing of the various 
medications.

Veteran:  Right.

. . .

Representative:  Okay.  And again various 
treatments have been afforded you?


Veteran:  Oh, yes, I've gone through all the 
treatments.  Dr. Mow has substantiated Dr. 
Tolstead's records.  They go back 27 years ago he 
started the medication and various items of, that 
he had available, the new programs of all of the 
medications that were supposed to take care of this 
impotency but nothing worked - nothing worked.  So 
27 years I've lost.  

. . .

Chairman:  Mr. [redacted], what medications for your 
service-connected disability are you currently 
taking?

Veteran:  Amitriptyline for one; Prozac - that's a 
sleeping pill.  Hearing Transcript, pages 4-6.  

The veteran also provided written statements from three 
professionals that were received into evidence at the 
hearing.  First, K.D., a VA physician, stated that the 
veteran was her patient, he had a long history of depression 
for which he had taken a variety of antidepressant drugs, and 
any of these medications can affect sexual function.  Second, 
J.M., a psychologist, stated that he had been treating the 
veteran for depression, and that one cause of distress was 
erectile disorder experienced for several years.  Third, 
R.M., a private physician, stated that he had treated the 
veteran for erectile dysfunction for a duration of 
approximately 27 years.  The veteran had been tried on 
various medical treatments including Sildenafil tablets, 
Alprostadil Urethral Suppositories, and Alprostadil 
injections without success.  The physician stated that it was 
likely that the erectile dysfunction will be a permanent 
problem.  

Medical records from the 1970's to the present also show that 
the veteran was treated for various periods of time with 
Alprazolam, Amitriptyline, Desyrel, Elavil, Meclizine, 
Mellaril, Serentil, Stelazine, Thorazine, Trazodone, and 
Xanax.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet.App. 134 (1994).  

Analysis

The veteran has provided medical evidence of a current 
disability of impotence.  That is, a May 1999 letter from 
private physician R.M. stated that he had been treating the 
veteran for erectile dysfunction of approximately 27 years 
duration and that erectile dysfunction was likely to be a 
permanent problem.  In addition, physician V.T. noted in 
January 1997 that the veteran's primary problem at that point 
was impotence.  

The Board, however, finds that the claim of service 
connection for impotency as secondary to medications for 
schizophrenia is not well grounded because the record does 
not include a medical opinion that medications for 
schizophrenia proximately caused the veteran's impotency.  
Rather, a May 1998 examination report states, "The secondary 
service connected disability for impotence due to medications 
taken for schizophrenia is not a direct cause and effect 
relationship at this time. ... As far as the medications he has 
taken in the past causing his impotence, that connection is 
not cause and effect and would not be a reason to have 
secondary service connected disability for impotence." 

The Board notes that other medical evidence also is not 
sufficient to well ground the claim.  VA physician K.D. 
provided a June 1999 letter that stated that antidepressant 
drugs can affect sexual function.  However, that is not a 
medical opinion that the veteran's impotence was proximately 
caused by medication used to treat service-connected 
disability.  

The private record from psychologist J.M. merely refers to 
treating the veteran for depression and that impotence was 
one cause of his distress.  Since that statement does not 
tend to link the impotence as being causally related to 
service-connected disability, it also does not well ground 
the claim.

Private doctor R.M.'s statement also does not provide 
evidence to render the claim well grounded.  While he notes 
treating the veteran for impotence, there is no opinion 
regarding etiology.   

For the claim of service connection for impotency to be well 
grounded, competent medical evidence relating current 
impotency to service in some way must be submitted.  Medical 
records first show that the veteran was treated for impotence 
starting in about 1985.  He testified at his hearing that 
impotence started 2 or 3 years after his wife's death in 
1985.  Transcript, page 5.  In addition, Dr. R.M. stated in 
May 1999 that he had treated the veteran for erectile 
dysfunction of approximately 27 years duration, i.e. of 
duration since 1972, over 25 years after separation from 
service.  

While the veteran contends that his impotency was caused by 
medications used to treat him for service-connected 
psychiatric disability, his statements have no probative 
value because he is a lay person and is not qualified to 
render medical opinions or medical diagnoses regarding the 
etiology of disorders.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Finally, the Board notes that the treatise evidence that the 
veteran submitted to support his claim is general in nature 
and does not specifically link clinical findings to the 
appellant's condition.  Thus, the medical text is too 
inconclusive a basis to establish that the veteran himself 
has impotence of service origin in some way.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996), citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); but see Wallin v. West, 
11 Vet. App. 509, 513 (1998) (treatise evidence obviously 
relevant to appellant's situation may serve to well ground a 
claim).  Accordingly, even if the medical treatises submitted 
by the veteran are considered, they can not constitute the 
type of competent evidence required to demonstrate with the 
veteran currently suffers from impotence secondary to 
service-connected disability.  This evidence, then, also does 
not well ground the claim.   

For the foregoing reasons, the veteran's claim for service 
connection for impotency as secondary to medications for 
schizophrenia is implausible and incapable of substantiation, 
and thus not well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board views this discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Additional Matters

Dr. V.T.'s January 1997 medical report refers to a Dr. Agee; 
Dr. D.S.'s July 1993 medical report refers to a Dr. Amicucci; 
Dr. W.P.'s 1986 medical reports refers to a Dr. Wise and a 
Dr. Davis, and the June 1987 St. Peter's Hospital medical 
report refers to a therapist J.H.  The Board notes that the 
medical records for the five referenced professionals are not 
of record.  Pursuant to 38 U.S.C.A. § 5103(a), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  Such evidence must be identified 
with some degree of specificity, with an indication that the 
evidence exists and that it would well ground the claim.  
See Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  

The veteran bases his claim on medications for service-
connected disability.  In this case, he testified at his 
hearing that treatment medications had been through the VA 
Medical System, and his December 1997 statement in support of 
claim also stated that he had been taking prescribed VA 
medications for his psychiatric conditions.  VA medical 
records have been obtained.  Furthermore, the veteran has not 
alleged that medical records from the four doctors and 
therapist would include medical evidence that his impotency 
is proximately caused by medications used to treat 
schizophrenia.  Therefore, the references to the four doctors 
and therapist are too attenuated to trigger the application 
of 38 U.S.C.A. § 5103(a) because the veteran has not 
indicated that these would help to prove his claim.  Carbino 
v. Gober, 10 Vet. App. at 510.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it is not well grounded, 
this constitutes harmless error under the facts in this case.  
Meyer v. Brown, 9 Vet. App. 425 (1996).

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  


ORDER

Entitlement to service connection for impotency as secondary 
to schizophrenia is denied as not well grounded.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

